NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 13-3947
                                    _____________

                           JOSEPH RESCH,
        ON BEHALF OF HIMSELF AND OTHERS SIMILARLY SITUATED,
                                          Appellant

                                           v.

                              KRAPF'S COACHES, INC.
                                 ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                            (D.C. Civil No. 11-cv-06893)
                  District Judge: Honorable William H. Yohn, Jr.
                                   ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 12, 2014
                                   ____________

                     Before: AMBRO and BARRY, Circuit Judges
                               and RESTANI,* Judge

                            (Opinion Filed: June 20, 2014)
                                   ____________

                                      OPINION
                                    ____________




*
  The Honorable Jane A. Restani, Judge of the United States Court of International
Trade, sitting by designation.
BARRY, Circuit Judge

       Appellants, current and former employees of Krapf’s Coaches, Inc. (“KCI”),

appeal the order of the District Court granting summary judgment to KCI on appellants’

claim for violation of the Fair Labor Standards Act (“FLSA”). Because the appeal was

taken from an order that is not final within the meaning of 28 U.S.C. § 1291, we will

dismiss the appeal for lack of jurisdiction.

       In 2011, Appellants initiated this action, alleging violations of both the FLSA and

the Pennsylvania Minimum Wage Act (“PMWA”). KCI moved for summary judgment

on the FLSA claim, but not the PMWA claim. The District Court 1 granted KCI’s motion

for summary judgment on August 29, 2013. On September 10, 2013, the Court entered

an order, pursuant to the stipulation of the parties, which stated that the outstanding

PMWA claim was “dismissed WITHOUT PREJUDICE to Plaintiffs renewing the

PMWA claim only in the event that: (i) Plaintiffs appeal from the District Court’s

August 29, 2013 order granting summary judgment in Defendant’s favor with respect to

Plaintiffs’ Fair Labor Standards Act claim, see Docs. 57-58, and (ii) the Third Circuit

Court of Appeals decides such appeal in Plaintiffs’ favor.” (App. at 758.)

       We have “adhered consistently to the general rule that we lack appellate

jurisdiction over partial adjudications when certain of the claims before the district court

have been dismissed without prejudice.” Federal Home Loan Mortg. Corp. v. Scottsdale

Ins. Co., 316 F.3d 431, 438 (3d Cir. 2003) (emphasis in original). While we have held

1
 The District Court had jurisdiction over the FLSA claim pursuant to 28 U.S.C. § 1331
and over the PMWA claim pursuant to 28 U.S.C. § 1367.
                                             2
that, “[i]n some circumstances, the path to finality may be shortened through agreement

of the parties,” we have consistently held that “a final judgment under section 1291 is a

decision by the district court that ends the litigation on the merits and leaves nothing for

the court to do but execute the judgment.” Verzilli v. Flexon, Inc., 295 F.3d 421, 424 (3d

Cir. 2002) (quoting Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978)) (internal

quotation marks omitted).     Here, because Appellants’ PMWA claim was dismissed

“without prejudice,” the order of the District Court is not final under 28 U.S.C. § 1291.

       We will dismiss the appeal for lack of jurisdiction.




                                             3